STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                        NO.   2022   KW    0412

VERSUS


PATRICK          J.    CALLEGAN                                                     JULY    18,      2022




In    Re:             Patrick       J.     Callegan,      applying  for  supervisory  writs,

                      18th    Judicial         District    Court,  Parish of Iberville,  No.
                      1031- 17.




BEFORE:               HOLDRIDGE,         PENZATO,     AND    LANIER,    JJ.


        WRIT          GRANTED.           The   district      court     is   ordered        to   conduct       a

hearing          in this matter on or before August                         15,     2022.       A    copy    of
the    district             court'   s     action   shall     be   filed      in    this    court     on     or

before       August          24,    2022.


                                                       GH

                                                       AHP
                                                       WIL




COURT       OF    APPEAL,          FIRST    CIRCUIT




             01. 5, D
        DEPUTY          CLERK      OF    COURT
                      FOR    THE   COURT